—Judgment, Supreme Court, New York County (John Cataldo, J., at hearing; Ronald Zweibel, J., at plea and sentence), rendered November 9, 2000, convicting defendant of attempted burglary in the third degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The show-up conducted within 30 minutes and two blocks of the crime was justified in the interest of obtaining a prompt identification (see, People v Love, 57 NY2d 1023), regardless of whether or not the police already had probable cause (People v Duuvon, 77 NY2d 541, 545). Furthermore, the show-up was not conducted in an unduly suggestive manner (see, People v *268Smith, 271 AD2d 332, lv denied 95 NY2d 871). Concur— Nardelli, J.P., Tom, Andrias and Buckley, JJ.